MEMORANDUM **
Stephen L. Williams, a California state prisoner, appeals pro se from the district court’s summary judgment in favor of Officer Garcia in his 42 U.S.C. § 1983 action alleging constitutional violations in connection with an altercation involving Williams and several other inmates at Salinas Valley State Prison. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court properly granted summary judgment in favor of Garcia on Williams’ Eighth Amendment claims because Williams failed to raise a genuine issue of material fact as to whether Garcia acted with deliberate indifference to Williams’ safety or used excessive force against him. See Farmer v. Brennan, 511 U.S. 825, 834-35, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding that “mere negligence” by prison official does not violate Eighth Amendment); Clement v. Gomez, 298 F.3d 898, 903 (9th Cir.2002) (holding that force applied by prison official “in a good faith effort to restore discipline and order and not maliciously and sadistically for the very purpose of causing harm” does not violate Eighth Amendment).
The district court properly denied Williams’ request for a continuance under Federal Rule of Civil Procedure 56(f) because Williams failed to show that “additional discovery would have revealed specific facts precluding summary judgment.” Tatum v. City & Cty. of San Francisco, 441 F.3d 1090, 1101 (9th Cir.2006).
We do not consider Williams’ contentions that Garcia retaliated against him and obstructed his access to the courts because Williams raises these claims for the first time on appeal. Janes v. Wal-*574Mart Stores Inc., 279 F.3d 883, 887 (9th Cir.2002) (“Issues raised for the first time on appeal usually are not considered.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.